Citation Nr: 1421546	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-24 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to May 1978. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2011, the claim was reopened and remanded by the Board to obtain outstanding records and a VA examination.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated April 2014 and VA medical records from December 2005 through February 2012.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  

The Veteran appeared for a videoconference hearing before a Veterans Law Judge (VLJ) in June 2011.  That VLJ is no longer at the Board.  The Veteran was sent a letter offering him the chance for another hearing.  He was instructed that if a reply was not received within 30 days it would be assumed he did not want another hearing.  No response was received, and there is no indication that the letter was returned as undeliverable.  His representative has made no request for an additional hearing.  As such, it will be assumed that there is no request for an additional hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain an addendum opinion.  

The Veteran contends that his lower back disorder is related to service, to include as secondary to his service-connected left ankle disability.  In the August 2011 remand, the Board requested an opinion as to whether the Veteran's lower back disorder was incurred in or caused by service, and whether his lower back disorder was caused or aggravated by his service-connected left ankle disability.  In a September 2011 opinion, a VA examiner diagnosed the Veteran with degenerative disc disease and opined that it was less likely than not that the Veteran's back problems were related to service or to his left ankle disability because they were most likely due to normal age progression given his diagnosis of degenerative disc disease.  The examiner did not address whether his degenerative disc disease had been aggravated (permanently made worse) by his service-connected left ankle disorder.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, an addendum opinion is required.  
Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the examiner who prepared the September 2011 opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not that the service-connected left ankle disability aggravated (permanently made worse) the lower back disorder.  If so, the examiner should describe the extent of aggravation with as much detail as possible.  If there is no evidence of aggravation, a rationale should also be provided for that conclusion. 

2.  After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



